DETAILED ACTION
Status of Claims 
This is a first office action on the merits in response to the application filed on10/11/2019. 
Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or 
            In the instant case (Step 1), claims 1-18 are directed toward a process, claims 19 are directed toward a product, and claims 20 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a computer implemented method of minimizing computations required to display data via a graphical user interface on a computing device, the method comprising: receiving a selection of a merchant from a user via a user selection button displayed on the graphical user interface; determining, via a processor, a peer group for the merchant, wherein the peer group is comprised of one or more peer merchants that are in the same industry as the merchant; receiving a first dataset having one or more merchant variables for the merchant; receiving a second dataset having one or more peer variables for the peer group; analyzing, via the processor, the first dataset to determine if one or more anomalies are present in the first dataset; if one or more anomalies are present, removing the anomalies, via the processor; displaying on the graphical user interface in graphical form the one or more merchant variables and the one or more peer variables (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing input data from a user to determine a peer group of a merchant, then analyzing data sets to determine if anomalies exist and displaying the merchant variables for a human to interpret, where analyzing peer groups and variables of merchants is a commercial interaction. The Applicant’s claimed 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a computer implemented method of display data via a graphical user interface on a computing device, the method comprising: receiving a selection of a merchant from a user via a user selection button displayed on the graphical user interface; receiving a first dataset having one or more merchant variables for the merchant; receiving a second dataset having one or more peer variables for the peer group; displaying on the graphical user interface in graphical form the one or more merchant variables and the one or more peer variables” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “computer, graphical user interface, computing device, user selection button, processor, merchant database, widget, first acquirer, second acquirer, portable computing device, processor-readable tangible non-transitory medium storing processor- issuable instructions configured to cause a processor to, system for displaying merchant data, comprising: a computing device having a graphical user interface; a database in communication with the computing device; and a processor in communication with the computing device and the database, wherein the database is configured to” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere 
In addition, dependent claims 2-18 further narrow the abstract idea and dependent claims 11-18 additionally recite “storing the first dataset and the second dataset on a merchant database, the merchant database is in communication with the computing device, displaying a widget on the graphical user interface, using the widget, displayed on the graphical user interface as an icon, the first dataset is received from a first acquirer, the second dataset is received from a second acquirer, the computing device is a portable computing device” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “merchant database, widget, first acquirer, second acquirer, portable computing device” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “computer, graphical user interface, computing device, user selection button, processor, merchant database, widget, first acquirer, second acquirer, portable computing device, processor-readable tangible non-transitory medium storing processor- issuable instructions configured to cause a processor to, system for displaying merchant data, comprising: a computing device having a graphical user interface; a database in communication with the computing device; and a processor in communication with the computing device and the database, wherein the database is configured to” are recited 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-18; System claims 20; and Product claims 19 recite a computer, graphical user interface, computing device, user selection button, processor, merchant database, widget, first acquirer, second acquirer, portable computing device, processor-readable tangible non-transitory medium storing processor- issuable instructions configured to cause a processor to, system for displaying merchant data, comprising: a computing device having a graphical user interface; a database in communication with the computing device; and a processor in communication with the computing device and the database, wherein the database is configured to; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions 
In addition, claims 2-18 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 11-18 additionally recite “storing the first dataset and the second dataset on a merchant database, the merchant database is in communication with the computing device, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez-Ellsworth et al. (US 2019/0228411 A1) in view of Michel et al. (US 2017/0024828 A1).

Regarding Claims 1 and 19-20: Hernandez-Ellsworth et al. teach a computer implemented method of minimizing computations required to display data via a graphical user interface on a computing device, the method comprising (See Figure 1, Figure 2, Figure 4, Figure 6, Paragraph 0028, and Paragraphs 0050-0052): 
receiving a selection of a merchant from a user (See Figure 3, Figure 5, Paragraph 0028, Paragraph 0042 – “receiving 302, from first device 110, a merchant authorization message. The merchant authorization message includes a merchant name and a merchant category code”, and Paragraph 0048); 
determining, via a processor, a peer group for the merchant, wherein the peer group is comprised of one or more peer merchants that are in the same industry as the The merchant category code (“MCC”) associated with Bob's Bar is “5812,” which is representative of a restaurant. But as the name suggests, Bob's Bar primarily serves alcohol along with a limited food menu”, Paragraph 0028, Paragraph 0036 – “Each of the retrieved plurality of entries may be grouped by the processor 142 based on the updated respective merchant name matching at least a portion of the name data and/or the updated respective merchant name matching at least a portion of the updated website address data”, Paragraph 0040 – “the pre-defined list of merchant categories may include the following, “bar,” “restaurant,” “department store,” and “convenience store”, and Paragraph 0046); 
receiving a first dataset having one or more merchant variables for the merchant (See Figure 3, Figure 5, Paragraph 0028 – “a country and/or state codes of the merchant's location, the merchant business-listing address”, Paragraph 0031, Paragraph 0033 – “generate a dataset that includes the updated merchant name and, from the particular entry of the plurality of entries having the highest relevance score, the geography field containing geographic data representative of the geographic location and the merchant category field containing the merchant category data”, Paragraph 0039 – “matching the location data may include a geography field containing geographic data representative of a geographic location within a predetermined distance of a physical location represented by the location data”, Paragraph 0040 – “the pre-defined list of merchant categories may include the following, “bar,” “restaurant,” “department store,” and “convenience store
receiving a second dataset having one or more peer variables for the peer group (See Figure 3, Figure 5, Paragraph 0028, Paragraph 0033 – “generate a dataset that includes the updated merchant name and, from the particular entry of the plurality of entries having the highest relevance score, the geography field containing geographic data representative of the geographic location and the merchant category field containing the merchant category data … For example, if the merchant category data includes the term “Pubs,” and the pre-defined list includes the terms “Bars” and “Restaurants”, “Bars” will be the closest match because it is synonymous with an establishment primarily serving alcohol”, Paragraph 0040 – “determines the merchant category based on the entry from the pre-defined list having the most similarity to the merchant category data”, and the Examiner interprets the peer variables to be the grouping into merchant categories such as bar, restaurant, department store, or convenience store (merchant category code)); 
analyzing, via the processor, the first dataset to determine if one or more anomalies are present in the first dataset; if one or more anomalies are present, removing the anomalies, via the processor (See Figure 3, Figure 5, Paragraph 0025, Paragraph 0033 – “When the similarity score is beyond a predetermined threshold, processor 142 may update merchant category field to include data representative of the respective merchant category”, Paragraph 0040, Paragraph 0041, Paragraph 0044 – “comparing 328 the merchant category data to the merchant category code to determine a merchant category similarity score”, and claim 1); 
displaying the one or more merchant variables and the one or more peer variables (See Figure 3, Figure 5, Paragraph 0031, Paragraph 0041, Paragraph 0044 – outputting 332, for transmission, the dataset to the first device 110”, Paragraph 0052, and claim 1).  

Hernandez-Ellsworth et al. do not specifically disclose receiving a selection of a merchant from a user “via a user selection button displayed on the graphical user interface” or displaying “on the graphical user interface in graphical form” the one or more merchant variables and the one or more peer variables. However, Michel et al. further teach:
receiving a selection of a merchant from a user “via a user selection button displayed on the graphical user interface” (See Figure 4, Figure 8, Paragraph 0050 – “the graph 410 can indicate the health of a cards used in transactions at a particular merchant (e.g., Store X)”, and Paragraph 0052 – “Merchants to analyze may be selected using a menu”);
displaying “on the graphical user interface in graphical form” the one or more merchant variables and the one or more peer variables (See Figure 4, Figure 8, Paragraph 0050 – “Graph 410 comprises a Y-axis that indicates a change in the status (or card health) of a payment card on a particular date 430, and the X-axis indicates the transactions that occurred on a particular date 430. In some embodiments, the graph 410 can indicate the health of a cards used in transactions at a particular merchant (e.g., Store X)”, and Paragraph 0052 – “Merchants to analyze may be selected using a menu”).

The teachings of Hernandez-Ellsworth et al. and Michel et al. are related because both are analyzing merchant data for a human to make determinations. Therefore it would 

Regarding Claim 2: Hernandez-Ellsworth et al. in view of Michel et al. teach the limitations of claim 1. Hernandez-Ellsworth et al. further teach wherein the first dataset is analyzed to determine if one or more anomalies exist by: comparing the first dataset to the second dataset (See Figure 3, Figure 5, Paragraph 0025, Paragraph 0033 – “When the similarity score is beyond a predetermined threshold, processor 142 may update merchant category field to include data representative of the respective merchant category”, Paragraph 0040, Paragraph 0041, Paragraph 0044 – “comparing 328 the merchant category data to the merchant category code to determine a merchant category similarity score”, and claim 1).  

Regarding Claim 3: Hernandez-Ellsworth et al. in view of Michel et al. teach the limitations of claim 2. Hernandez-Ellsworth et al. further teach: 
wherein the one or more merchant variables of the first dataset include a plurality of merchant category codes for the merchant in a first location (See Figure 3, Figure 5, Paragraph 0028 – “a country and/or state codes of the merchant's location, the merchant business-listing address”, Paragraph 0031, Paragraph 0033 – “generate a dataset that includes the updated merchant name and, from the particular entry of the plurality of entries having the highest relevance score, the geography field containing geographic data representative of the geographic location and the merchant category field containing the merchant category data”, Paragraph 0039 – “matching the location data may include a geography field containing geographic data representative of a geographic location within a predetermined distance of a physical location represented by the location data”, Paragraph 0040 – “the pre-defined list of merchant categories may include the following, “bar,” “restaurant,” “department store,” and “convenience store”, and the Examiner interprets the merchant variable to be the merchant name in a geographic location (merchant category data));
and the one or more peer variables of the second dataset include a plurality of peer merchant category codes for one or more peers of the merchant in the first location (See Figure 3, Figure 5, Paragraph 0028, Paragraph 0033 – “generate a dataset that includes the updated merchant name and, from the particular entry of the plurality of entries having the highest relevance score, the geography field containing geographic data representative of the geographic location and the merchant category field containing the merchant category data … For example, if the merchant category data includes the term “Pubs,” and the pre-defined list includes the terms “Bars” and “Restaurants”, “Bars” will be the closest match because it is synonymous with an establishment primarily serving alcohol”, Paragraph 0040 – “determines the merchant category based on the entry from the pre-defined list having the most similarity to the merchant category data”, and the Examiner interprets the peer variables to be the grouping into merchant categories such as bar, restaurant, department store, or convenience store (merchant category code)).  

Regarding Claim 4: Hernandez-Ellsworth et al. in view of Michel et al. teach the limitations of claim 3. Hernandez-Ellsworth et al. further teach wherein an anomaly exists if any of the merchant category codes from the plurality of merchant category codes does not match any of the peer merchant category codes from the plurality of peer merchant category codes (See Figure 3, Figure 5, Paragraph 0025, Paragraph 0033 – “When the merchant category data does not match any of the entries from the pre-defined list, the merchant category data is updated to include data representative of the entry of the pre-defined list having the most similarity to the merchant category data. For example, if the merchant category data includes the term “Pubs,” and the pre-defined list includes the terms “Bars” and “Restaurants”, “Bars” will be the closest match because it is synonymous with an establishment primarily serving alcohol … When the similarity score is beyond a predetermined threshold, processor 142 may update merchant category field to include data representative of the respective merchant category”, Paragraph 0040, Paragraph 0041, Paragraph 0044 – “comparing 328 the merchant category data to the merchant category code to determine a merchant category similarity score”, and claim 1).  

Regarding Claim 5: Hernandez-Ellsworth et al. in view of Michel et al. teach the limitations of claim 3. Hernandez-Ellsworth et al. further teach wherein the first location is a city, state, country, or region (See Figure 3, Figure 5, Paragraph 0028 – “a country and/or state codes of the merchant's location, the merchant business-listing address”, Paragraph 0031, Paragraph 0033 – “generate a dataset that includes the updated merchant name and, from the particular entry of the plurality of entries having the highest relevance score, the geography field containing geographic data representative of the geographic location and the merchant category field containing the merchant category data”, Paragraph 0039 – “matching the location data may include a geography field containing geographic data representative of a geographic location within a predetermined distance of a physical location represented by the location data”, and Paragraph 0040).  

Regarding Claim 6: Hernandez-Ellsworth et al. in view of Michel et al. teach the limitations of claim 1. Hernandez-Ellsworth et al. further teach wherein the first dataset is analyzed to determine if one or more anomalies exist by: comparing the one or more merchant variables of the first dataset (See Figure 3, Figure 5, Paragraph 0025, Paragraph 0033 – “When the similarity score is beyond a predetermined threshold, processor 142 may update merchant category field to include data representative of the respective merchant category”, Paragraph 0040, Paragraph 0041, Paragraph 0044 – “comparing 328 the merchant category data to the merchant category code to determine a merchant category similarity score”, and claim 1).  

Regarding Claim 7: Hernandez-Ellsworth et al. in view of Michel et al. teach the limitations of claim 6. Hernandez-Ellsworth et al. further teach wherein the one or more merchant variables of the first dataset comprises a first plurality of merchant category codes of the merchant at a first location and a second plurality of merchant category codes for the merchant at a second location (See Figure 3, Figure 5, Paragraph 0025, Paragraph 0028 – “a merchant category code (MCC), a country and/or state codes of the merchant's location, the merchant business-listing address”, Paragraph 0032 – “The comparison of the name data and the updated merchant name may have a lesser, greater, or equal weight to the comparison of the distance between the geographic location for a particular retrieved entry and the physical location”, Paragraph 0033, Paragraph 0040, Paragraph 0041, Paragraph 0044 – “comparing 328 the merchant category data to the merchant category code to determine a merchant category similarity score”, and claim 1).  

Regarding Claim 8: Hernandez-Ellsworth et al. in view of Michel et al. teach the limitations of claim 7. Hernandez-Ellsworth et al. further teach wherein an anomaly exists if any of the merchant category codes from the first plurality of merchant category codes does not match any of the merchant category codes from the second plurality of merchant category codes (See Figure 3, Figure 5, Paragraph 0025, Paragraph 0033 – “generate a dataset that includes the updated merchant name and, from the particular entry of the plurality of entries having the highest relevance score, the geography field containing geographic data representative of the geographic location and the merchant category field containing the merchant category data … For example, if the merchant category data includes the term “Pubs,” and the pre-defined list includes the terms “Bars” and “Restaurants”, “Bars” will be the closest match because it is synonymous with an establishment primarily serving alcohol”, Paragraph 0040, Paragraph 0041, Paragraph 0044 – “comparing 328 the merchant category data to the merchant category code to determine a merchant category similarity score”, and claim 1).  

Regarding Claim 9: Hernandez-Ellsworth et al. in view of Michel et al. teach the limitations of claim 7. Hernandez-Ellsworth et al. further teach wherein the first location is a city, state, country, or region (See Figure 3, Figure 5, Paragraph 0028 – “a country and/or state codes of the merchant's location, the merchant business-listing address”, Paragraph 0031, Paragraph 0033 – “generate a dataset that includes the updated merchant name and, from the particular entry of the plurality of entries having the highest relevance score, the geography field containing geographic data representative of the geographic location and the merchant category field containing the merchant category data”, Paragraph 0039 – “matching the location data may include a geography field containing geographic data representative of a geographic location within a predetermined distance of a physical location represented by the location data”, and Paragraph 0040).  

Regarding Claim 10: Hernandez-Ellsworth et al. in view of Michel et al. teach the limitations of claim 7. Hernandez-Ellsworth et al. further teach wherein the first location is different from the second location (See Figure 3, Figure 5, Paragraph 0028 – “a country and/or state codes of the merchant's location, the merchant business-listing address”, Paragraph 0031, Paragraph 0033 – “generate a dataset that includes the updated merchant name and, from the particular entry of the plurality of entries having the highest relevance score, the geography field containing geographic data representative of the geographic location and the merchant category field containing the merchant category data”, Paragraph 0039 – “matching the location data may include a geography field containing geographic data representative of a geographic location within a predetermined distance of a physical location represented by the location data”, and Paragraph 0040).  

Regarding Claim 11: Hernandez-Ellsworth et al. in view of Michel et al. teach the limitations of claim 1. Hernandez-Ellsworth et al. further teach further comprising: storing the first dataset and the second dataset on a merchant database (See Figure 1, Figure 2, Figure 4, Figure 6, Paragraph 0033 – “Processor 142 may output, for transmission, the dataset to first device 110 and/or third device 130 (database 134). In some embodiments, processor 142 may store the generated dataset within database 144”, and Paragraph 0048 – “store the dataset within database 124 and/or database 134”).  

Regarding Claim 12: Hernandez-Ellsworth et al. in view of Michel et al. teach the limitations of claim 11. Hernandez-Ellsworth et al. further teach wherein the merchant database is in communication with the computing device (See Figure 1, Figure 2, Figure 4, Figure 6, Paragraph 0033 – “Processor 142 may output, for transmission, the dataset to first device 110 and/or third device 130 (database 134). In some embodiments, processor 142 may store the generated dataset within database 144”, and Paragraph 0048 – “store the dataset within database 124 and/or database 134”).  

Regarding Claim 13: Hernandez-Ellsworth et al. in view of Michel et al. teach the limitations of claim 12. Hernandez-Ellsworth et al. do not specifically disclose the following. However,  Michel et al. further teach displaying a widget on the graphical user interface (See Figure 4, Figure 8, Paragraph 0050 – “Interface 400, as well as other interfaces described herein, may indicate the merchant being analyzed using a widget 460 such as a text box or drop-down menu”, and Paragraph 0052).  
The teachings of Hernandez-Ellsworth et al. and Michel et al. are related because both are analyzing merchant data for a human to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the teachings of Hernandez-Ellsworth et al. to incorporate the GUI functions of Michel et al. in order to better allow a user to navigate through the display.

Regarding Claim 14: Hernandez-Ellsworth et al. in view of Michel et al. teach the limitations of claim 13. Hernandez-Ellsworth et al. further teach: adding data to the first dataset or second dataset (See Figure 3, Figure 5, Paragraph 0028 – “received information may include, for example, a dataset comprising an updated merchant authorization message”, Paragraph 0033 – “update the merchant category field of the dataset”, Paragraph 0039, and Paragraph 0045).
Hernandez-Ellsworth et al. do not specifically disclose using the widget. However, Michel et al. further teach using the widget (See Figure 4, Figure 8, Paragraph 0050 – “Interface 400, as well as other interfaces described herein, may indicate the merchant being analyzed using a widget 460 such as a text box or drop-down menu”, and Paragraph 0052).  
The teachings of Hernandez-Ellsworth et al. and Michel et al. are related because both are analyzing merchant data for a human to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the 

Regarding Claim 15: Hernandez-Ellsworth et al. in view of Michel et al. teach the limitations of claim 13. Hernandez-Ellsworth et al. do not specifically disclose the following. However, Michel et al. further teach wherein the widget is displayed on the graphical user interface as an icon (See Figure 4, Figure 8, Paragraph 0050 – “Interface 400, as well as other interfaces described herein, may indicate the merchant being analyzed using a widget 460 such as a text box or drop-down menu”, and Paragraph 0052).  
The teachings of Hernandez-Ellsworth et al. and Michel et al. are related because both are analyzing merchant data for a human to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the teachings of Hernandez-Ellsworth et al. to incorporate the GUI functions of Michel et al. in order to better allow a user to navigate through the display.

Regarding Claim 16: Hernandez-Ellsworth et al. in view of Michel et al. teach the limitations of claim 1. Hernandez-Ellsworth et al. further teach wherein the first dataset is received from a first acquirer (See Figure 1, Figure 2, Figure 3, Figure 4, Figure 5, and Paragraph 0028).  

Regarding Claim 17: Hernandez-Ellsworth et al. in view of Michel et al. teach the limitations of claim 1. Hernandez-Ellsworth et al. further teach wherein the second dataset is received from a second acquirer (See Figure 1, Figure 2, Figure 3, Figure 4, Figure 5, and Paragraph 0028).  

Regarding Claim 18: Hernandez-Ellsworth et al. in view of Michel et al. teach the limitations of claim 1. Hernandez-Ellsworth et al. further teach wherein the computing device is a portable computing device (See Figure 1, Figure 2, Figure 4, Figure 6, Paragraph 0028, and Paragraphs 0050-0052).

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683